DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of nucleic acids and capacitance reporter detectable by capacitive sensor in the reply filed on 5/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
	The instant application was filed 07/01/2020 and is a continuation of 15101254 , filed 06/02/2016 which is a national atage entry of PCT/EP2014/077185 with an international filing date: 12/10/2014 and  claims foreign priority to EP13197025.3, filed 12/12/2013.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€, 120, 121, 365(c), or 386(c) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP13197025.3, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claim 49 has been amended to recite, “A method for detecting an analyte, the method comprising: binding at least one copy of an analyte from a sample with a bead; capturing, with the bound analyte, a corresponding quantity of a reporter; collecting the captured reporter on a sensing element of a sensor; and detecting, with the sensing element, a quantity of reporter as a measure of an amount of the analyte in the sample.”  The response of 10/16/2020 asserts support for the amendment can be found in with reference to the PCT application published as WO 2015/091139, support may be found at page 2, lines 4-13 & 25-33; at page 3, lines 1-5 & 17-25; at page 5, lines 16-26; and at FIG. 2.  These page numbers and content appear to be consistent with the foreign priority document.  Page 2 of the priority document is drawn to the use of two beads with a sensor having an analyte channel and negative channel.  Further page 2 teaches the use of a magnet for stirring and detection of a target microbiological entity.  Thus the teachings of page 2 are of different scope and do not support the breadth of the claims.  The teachings of page 3 are drawn to the use of two beads including a target bead, nucleic acids, agitation and binding to “the correct SAM.”  Thus the teachings of page 3 are of different scope and do not support the breadth of the claims.  Figure 2 teaches  the use of two beads, biotin and streptavidin for the detection of nucleic acid. Thus the teachings of figure 2 are of different scope and do not support the breadth of the claims.  Thus the cited portions do not specifically teach, “collecting the captured reporter on a sensing element of a sensor; and detecting, with the sensing element, a quantity of reporter as a measure of an amount of the analyte in the sample.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 is being considered by the examiner.
Drawings
The drawings are objected to because Figure 1 recites, “SEQ ID NO. 1” However, 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d)..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-62 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 49 was added by amendment  on 10/16/2020 to recite, “A method for detecting an analyte, the method comprising: binding at least one copy of an analyte from a sample with a bead; capturing, with the bound analyte, a corresponding quantity of a reporter; collecting the captured reporter on a sensing element of a sensor; and detecting, with the sensing element, a quantity of reporter as a measure of an amount of the analyte in the sample.”  The response of 10/16/2020 asserts support for the amendment can be found in with reference to the PCT application published as WO 2015/091139, support may be found at page 2, lines 4-13 & 25-33; at page 3, lines 1-5 & 17-25; at page 5, lines 16-26; and at FIG. 2.    Page 2 of the WO document is drawn to the use of two probes with a magnetic bead.  Further page 2 teaches the use of a magnet for stirring and detection of a target microbiological entity.  Thus the teachings of page 2 are of different scope and do not support the breadth of the claims.  The teachings of page 3 are drawn to the use of two beads nucleic acids, agitation and the detection of the second bead.  Thus the teachings of page 3 are of different scope and do not support the breadth of the claims.  Figure 2 teaches  the use of two beads, biotin and streptavidin for the detection of nucleic acid. Thus the teachings of figure 2 are of different scope and do not support the breadth of the claims.  Thus the cited portions do not specifically teach, “collecting the captured reporter on a sensing element of a sensor; and detecting, with the sensing element, a quantity of reporter as a measure of an amount of the analyte in the sample.” Thus the amendment introduces new matter and is being given priority to 10/16/2020.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites, “capturing, with the bound analyte, a corresponding quantity of a reporter.”  The specification provides no indication of what is required of “corresponding.”  Further the metes and bounds of the claim are unclear how capturing, with a bound analyte, a corresponding reporter is done and/or what is required of a corresponding amount.  
Claim 53 depends from claim 50 and recites, “wherein the reporter further comprises a probe that binds to the nucleic acid by complementary base pairing..”  Thus claim 50 must be broader than a probe binding by complementary base pairing.  Review of the specification does not reveal how to detect a nucleic acid without complementary base pairing.  Thus the metes and bounds of the claim are unclear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 49-56, 61-62 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bamdad (US20110053788).
With regards to claim 49, Bamdad teaches, “ the system provides two basic components: (1) a first component (generally but not always a particle) that can bind a target analyte and that can be used to transport an assay complex comprising the first component to an electrode, and (2) a reporter composition (which may or may not be a particle as well) that can bind a target analyte and comprises electron transfer moieties (ETMs). The two components are brought together by the direct or indirect binding of a target analyte. That is, a single target analyte directly or indirectly binds both a first binding ligand attached to the first component and a second binding ligand attached to the reporter composition; this forms an assay complex. The first component can be used to transport the assay complex to an electrode for detection of the ETMs.” (0020)  Thus Bamdad anticipates claim 49.
With regards to claim 50, Bamdad teaches the target analytes can be nucleic acids (0025).
With regards to claim 51, Bamdad teaches, “as purified genomic DNA, RNA, proteins, etc.; raw samples (bacteria, virus, genomic DNA, etc.);” (0025).
With regards to claim 52, Bamdad teaches, “reporter compositions comprise particles” (0198).   Thus Bamdad teaches the reporter comprises a plurality of particles.  
With regards to claim 53, Bamdad teaches, “ for example, a first target domain of the sample target sequence may hybridize to a capture probe or a portion of capture extender probe, a second target domain may hybridize to a portion of an amplifier probe, a label probe, or a different capture or capture extender probe, etc.”  (0033).  Thus Bamdad teaches detection of nucleic acid by complementary nucleic acids.
With regards to claim 54, Bamdad teaches PNA as a particularly preferred embodiment (0031).
With regards to claim 55, Bamdad teaches the particle is magnetic (0188).  
With regards to claim 56, Bamdad teaches , “for example, when the first component is a particle, transport can occur either magnetically, when the particle is a magnetic particle, or via gravity or other techniques based on the specific gravity or density of the particle in relation to the solution. In some embodiments, both components are particles and the aggregation of the particles using target analytes results in transport to the electrode..” (020).  Thus Bamdad teaches magnetic particle for transport to sensor.  
With regards to claim 61, Bamdad teaches, “[0187] The size of the particles will depend on their composition. The particles need not be spherical; irregular particles may be used. In addition, the particles may be porous, thus increasing the surface area of the particle available for attachment of binding ligands, capture moieties, or ETMs. In general, the size of the particles will vary with their composition; for example, magnetic particles are generally bigger than colloid particles. Thus, the particles have diameters ranging from 1-5 nm (colloids) to 200 .mu.m (magnetic particles).”
With regards to claim 62, Bamdad teaches in figure 1B the reporter and bead bind to different portions of the analyte.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 49-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamdad (US20110053788) Singh (2001/0055763, published 27 December 2001) and Bradley et al (2007/0132043, published 14 June 2007).
With regards to claim 49, Bamdad teaches, “ the system provides two basic components: (1) a first component (generally but not always a particle) that can bind a target analyte and that can be used to transport an assay complex comprising the first component to an electrode, and (2) a reporter composition (which may or may not be a particle as well) that can bind a target analyte and comprises electron transfer moieties (ETMs). The two components are brought together by the direct or indirect binding of a target analyte. That is, a single target analyte directly or indirectly binds both a first binding ligand attached to the first component and a second binding ligand attached to the reporter composition; this forms an assay complex. The first component can be used to transport the assay complex to an electrode for detection of the ETMs.” (0020)  
Bamdad does not teach releasing prior detection a sensor. 
	However, Singh teaches a dual-bead complex wherein prior to detection the second bead is separated from the complex to thereby eliminate background signal from the first bead (¶ 11). 
Singh teaches a method similar to that of Bamdad comprising providing a first bead-immobilized probe to a target and adding a second bead-immobilized probe to the target wherein the first bead is magnetic, the complex is transported to a detection site, the second bead is released, the first bead is removed and the target is analyzed (e.g. Fig. 1-2, ¶ 10-11, ¶ 32). 
Therefor it would have been prima facie obvious to one of ordinary skill prior to the effective filing date of the claims to modify the method of Bamdad by releasing the first bead prior to detection.  The artisan would have been motivated as Singh teaches  expected benefit of eliminating background signals arising from the bead. 
Additionally, Bradley specifically teaches the advantages of capacitance detection (e.g. ¶ 21):
Exemplary embodiments of sensor devices having aspects of the invention provide for detection of chemical species employing nanostructures as elements of capacitive components, both for use in gaseous and in liquid media, such as biological fluids, electrolytes, and the like. Real time electronic detection and monitoring and offers high sensitivity, is rapid and reversible, and has a large dynamic range. Because the output is digital, electronic filtering and post-processing may be used to eliminate extraneous noise, as desired. Certain embodiments include multiplexed assays on a single sensor platform or chip

Bradley teaches a similar method of combining a magnetic bead-immobilized probe and target, applying a magnetic field to immobilize the bead-target complex and using a capacitive sensor to detect the target and quantifying the target based on capacitance data (e.g. Fig. 5, Fig. 27, ¶ 206-211).  
Therefore, one of ordinary skill prior to the effective filing date of the claims would have utilized the capacitive sensing suggested by Bamdad in the methods of Bamdad and Singh based on teachings of Bradley.  The artisan would be motivated as Bradley  teaches the capacitive sensing allows for real time electronic monitoring and high sensitivity over a large dynamic range.   The artisan would have a reasonable expectation of success as the artisan is merely using the means suggested by the art.  
With regards to claim 50, Bamdad teaches the target analytes can be nucleic acids (0025).
With regards to claim 51, Bamdad teaches, “as purified genomic DNA, RNA, proteins, etc.; raw samples (bacteria, virus, genomic DNA, etc.);” (0025).
With regards to claim 52, Bamdad teaches, “reporter compositions comprise particles” (0198).   Thus Bamdad teaches the reporter comprises a plurality of particles.  
With regards to claim 53, Bamdad teaches, “ for example, a first target domain of the sample target sequence may hybridize to a capture probe or a portion of capture extender probe, a second target domain may hybridize to a portion of an amplifier probe, a label probe, or a different capture or capture extender probe, etc.”  (0033).  Thus Bamdad teaches detection of nucleic acid by complementary nucleic acids.
With regards to claim 54, Bamdad teaches PNA as a particularly preferred embodiment (0031).
With regards to claim 55, Bamdad teaches the particle is magnetic (0188).  
With regards to claim 56, Bamdad teaches , “for example, when the first component is a particle, transport can occur either magnetically, when the particle is a magnetic particle, or via gravity or other techniques based on the specific gravity or density of the particle in relation to the solution. In some embodiments, both components are particles and the aggregation of the particles using target analytes results in transport to the electrode..” (020).  Thus Bamdad teaches magnetic particle for transport to sensor.  
With regards to claim 61, Bamdad teaches washing to remove non-specific binding. (0134)
Bamdad does not specifically to washing to remove unbound reporter.
However Sigh teaches washing of magnetic microparticles to remove non-specifically bound components of the sample (0032).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to wash to remove unbound probe with sample components from the reporter.  The artisan would be motivated to remove background source of noise and provide real time electronic monitoring and high sensitivity over a large dynamic range.  The artisan would have a reasonable expectation of success as the artisan is merely using an art accepted step to remove excess probe and sample contaminants.
With regards to claim 61, Bamdad teaches, “[0187] The size of the particles will depend on their composition. The particles need not be spherical; irregular particles may be used. In addition, the particles may be porous, thus increasing the surface area of the particle available for attachment of binding ligands, capture moieties, or ETMs. In general, the size of the particles will vary with their composition; for example, magnetic particles are generally bigger than colloid particles. Thus, the particles have diameters ranging from 1-5 nm (colloids) to 200 .mu.m (magnetic particles).”
With regards to claim 62, Bamdad teaches in figure 1B the reporter and bead bind to different portions of the analyte.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49-62 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,738,348. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
The instant claims are drawn to A method for detecting an analyte, the method comprising: binding at least one copy of an analyte from a sample with a bead; capturing, with the bound analyte, a corresponding quantity of a reporter; collecting the captured reporter on a sensing element of a sensor; and detecting, with the sensing element, a quantity of reporter as a measure of an amount of the analyte in the sample.
The claims of 348 are drawn to a method of detecting a target microbiological entity in a crude sample with a detection apparatus comprising: a capacitive sensor to detect said target microbiological entity in said crude sample; a mesofluidic or microfluidic first vessel to receive said crude sample, into said first vessel are placed first beads, which are magnetic or paramagnetic; a second vessel for containing second beads, which are magnetic or non-magnetic; and a third vessel leading to a surface of said capacitive sensor, the method comprising: providing a first probe attached to said first beads; placing said first beads in said crude sample in said first vessel so that said target microbiological entity attaches to said first probe; magnetically removing said first beads to said second vessel containing said second beads, which have a second probe attached, to which said target microbiological entity attaches, thereby tethering said first and second beads, wherein an extent of said tethering is indicative of an extent of said target microbiological entity; applying a magnetic field causing said first beads to act as transport beads, which convey said tethered second beads, which are tethered to said first beads, to said third vessel leading to said surface of said capacitive sensor; releasing said tethered second beads from said first beads to provide released second beads and magnetically removing said first beads, wherein said capacitive sensor comprises a plurality of immobilized probes including self-assembled-monolayers formed on multiple sensor surfaces of said capacitive sensor, in which each self-assembled-monolayer has a unique sequence-specific probe which is complementary to said second probe, and said released second beads bind without presence of said transport first beads with said capacitive sensor immobilized probes, wherein said second beads are released from said first beads by heating before sensing, or said target microbiological entity includes nucleic acid, and peptide nucleic acid probes complementary to those on said second beads are used to release said tethered second beads from said first beads; detecting with said capacitive sensor a number of said released second beads to provide capacitance data; and processing said capacitance data to quantify presence of said target microbiological entity in said crude sample, wherein at least some of said second beads are adapted to degenerate over said capacitive sensor with application of heat to the extent that at least some of said second beads become integral.
 Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the claims of 348 are a species encompassed by the instant claims.  Thus the instant claims are obvious variants of the claimed method.
The dependent claims of the instant application are commensurate in scope with the claims of 348.
Summary
 No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634